Bashes, J.
We do not see how the presence of the conductor as a party defendant could prejudice the plaintiff or seriously complicate the issues to be tried, and we think it *586would have been a proper exercise of discretion on the part of the trial court to have ordered that he be brought in as a party and that a cross-complaint be served upon him as provided by sec. 2656a, Stats. This statute in form confers a discretionary power on circuit courts, and we have very recently decided that it does not go farther in fact. Kresge v. Maryland C. Co. 154 Wis. 627, 143 N. W. 668. Mention of this statute is not made in the opinion, but it was called to the attention of the court and was considered when the case was decided.
This court has often determined that an order denying a motion to bring in a person who may be a proper but is not a necessary party is not appealable. Reinhart v. Fire Asso. 93 Wis. 452, 67 N. W. 701; Cook v. Menasha, 95 Wis. 215, 70 N. W. 289; Wechselberg v. Michleson, 105 Wis. 452, 81 N. W. 657; State v. Wis. T. Co. 134 Wis. 335, 341, 113 N. W. 944. These cases rule the present one, and it must be held that the order is not appealable.
By the Court. — Appeal dismissed.